United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3848
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

          Daniel Saquil-Orozco, also known as Miguel A. Fernandez-Jasso

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                              Submitted: May 30, 2013
                                Filed: June 5, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Daniel Saquil-Orozco pleaded guilty to firearm and immigration offenses under
a written plea agreement, and the District Court1 imposed concurrent sentences of 100

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
months in prison followed by one year of supervised release. On appeal, Saquil-
Orozco’s counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the District Court abused its discretion
in denying Saquil-Orozco’s pro se motion for a new attorney. In a supplemental
brief, Saquil-Orozco argues that (1) counsel was ineffective, (2) the court erred in
denying his motion for new counsel, (3) his guilty plea was coerced, (4) his sentence
was enhanced based on false statements or evidence, (5) the court erred in sentencing
him above the Guidelines range, (6) the charges against him are false, and (7) the
instant convictions were or are prejudicing his pending immigration proceedings. For
the reasons discussed below, we reject these arguments.

       First, we conclude that the District Court did not abuse its discretion in denying
the motion for new counsel. See United States v. Taylor, 652 F.3d 905, 908 (8th Cir.
2011) (stating that frustration with counsel’s performance and disagreement over
tactics do not amount to the justifiable dissatisfaction necessary for appointment of
new counsel). Second, we will not consider either the ineffective-assistance claim or
the coerced-guilty-plea claim in this direct appeal. See United States v. Looking
Cloud, 419 F.3d 781, 788–89 (8th Cir. 2005) (explaining why ineffective-assistance
claims are better raised in habeas proceedings); United States v. Murphy, 899 F.2d
714, 716 (8th Cir. 1990) (noting that a claim that a guilty plea was involuntary is not
cognizable on direct appeal unless it was first presented to the district court).

       Third, the sentencing challenges are unavailing because Saquil-Orozco was
sentenced within the range to which he agreed in his plea agreement. See United
States v. Kling, 516 F.3d 702, 704 (8th Cir. 2008) (“A defendant who is sentenced
within the range agreed upon in the plea agreement is merely receiving what he
bargained for in the agreement.”); United States v. Cook, 447 F.3d 1127, 1128 (8th
Cir. 2006) (“[A] defendant who explicitly and voluntarily exposes himself to a
specific sentence may not challenge that punishment on appeal.”). Fourth, Saquil-
Orozco’s guilty plea also forecloses his argument that the charges are false. See

                                          -2-
Tucker v. United States, 470 F.2d 220, 222 (8th Cir. 1972) (per curiam) (concluding
that a defendant’s knowing and voluntary guilty plea was conclusive on the issue of
guilt). Finally, his argument about prejudice in immigration court is without merit in
these proceedings.

      We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), and we have found no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -3-